DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving data and comparing it for data processing for obtaining a signal associated with the target state of the function test. This judicial exception is not integrated into a practical application because steps associated with mathematical processes and computer programing processes do not add a meaningful limitation to the abstract idea since it amounts to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because signals that are processed by a computer are understood to be conventional computer functions.  see MPEP 2106.05 (d)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klingenberg et al. (US 2016/0188828 A1).
With respect to claim 1, Klingenberg discloses a method for operating a medical device, wherein a fault monitoring apparatus (see Figure 2) is connected to the medical device via a signal connection (monitoring system #102) and has a memory for storing a system state of the medical device (see repository #122, see paragraphs 0020-0023), the method comprising: receiving, by the fault monitoring apparatus, an item of status information from the medical device and storing the item of status information in the system state of the memory (see paragraphs 0019-0021), comparing, by the fault monitoring apparatus, the stored system state with a predetermined target state; and releasing a function of the medical device via the signal connection based on the comparison, wherein the predetermined target state has a successfully executed function test (see paragraphs 0023-0028, see Figure 3).  
With respect to claim 2, Klingenberg discloses the medical device is an imaging apparatus (Abstract; see paragraph 0015).  
With respect to claim 3, Klingenberg discloses the imaging apparatus is an X-ray device or magnetic resonance tomography unit (see paragraph 0015).   
With respect to claims 4 and 15, Klingenberg discloses modifying, by the fault monitoring apparatus, the target state as a function of time (see paragraph 0032-0033).   
With respect to claim 5, Klingenberg discloses the fault monitoring apparatus modifies the target state periodically (see paragraphs 0021 and 0032-0033).  
With respect to claim 6, Klingenberg discloses setting, by the fault monitoring apparatus, a function test of the medical device via the signal connection (Abstract, see paragraphs 0019-0024).   
With respect to claim 7, Klingenberg discloses collecting, by the fault monitoring apparatus, function tests which are due in a future, predetermined time period; and setting the function tests in a service window within the predetermined time period in the medical device (see paragraphs 0019-0024).  
With respect to claims 8 and 12, Klingenberg discloses the service window is a start procedure or switch-off procedure of the medical device (see paragraphs 0019-0024).    
With respect to claim 9 and 13, Klingenberg discloses modifying the predetermined time period and/or the function tests via an input device of the fault monitoring apparatus (see Figure 2 input device #136).   
With respect to claim 10, Klingenberg discloses setting, by the fault monitoring apparatus, a function test of the medical device via the signal connection (Abstract; see paragraphs 0018, 0024-0032).   
With respect to claim 11, Klingenberg discloses collecting, by the fault monitoring apparatus, function tests which are due in a future, predetermined time period; and setting the function tests in a service window within the predetermined time period in the medical device (see paragraphs 0019-0024).  
With respect to claim 14, Klingenberg discloses a fault monitoring apparatus for a medical device, the fault monitoring apparatus comprising (see Figure 2): a signal connection with the medical device (Abstract; see paragraphs 0018, 0024-0032), wherein the fault monitoring apparatus (monitoring system #102) is configured to receive results of self-tests of the medical device and store the results of the self-tests in a system status of the medical device (see repository #122, see paragraphs 0020-0023), wherein the fault monitoring apparatus is configured to compare the stored system status with a predetermined target state, and wherein the fault monitoring apparatus is configured to release the medical device based on the system status, wherein the predetermined target state has a successfully executed function test (see paragraphs 0023-0028, see Figure 3).  
With respect to claim 16, Klingenberg discloses a system comprising (see Figure 2): a fault monitoring apparatus (see monitoring system #102); and a magnetic resonance tomography unit connected to the fault monitoring apparatus via a signal connection (see MR #110), wherein the fault monitoring apparatus is configured to receive results of self-tests of the magnetic resonance tomography unit and store the results of the self-tests in a system status of the magnetic resonance tomography unit (see repository #122, see paragraphs 0020-0023), wherein the fault monitoring apparatus is configured to compare the stored system status with a predetermined target state, wherein the fault monitoring apparatus is configured to release the magnetic resonance tomography unit based on the system status, wherein the predetermined target state has a successfully executed function test, and wherein the fault monitoring apparatus is configured to set a function test in the magnetic resonance tomography unit (see paragraphs 0023-0028, see Figure 3).  
With respect to claim 17, Klingenberg discloses a computer program product configured to be loaded directly into a processor of a programmable control unit of a system, wherein the program product, when executed on the control unit, is configured to cause the system to: receive an item of status information from a medical device and store the item of status information in a system state (see repository #122, see paragraphs 0020-0023), compare the stored system state with a predetermined target state; and release a function of the medical device via a signal connection based on the comparison, wherein the predetermined target state has a successfully executed function test (see paragraphs 0023-0028, see Figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses MR systems with checkup processes for maintenance or service to make any repairs or modifications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866